Citation Nr: 0216635	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-02 484	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant has legal entitlement to Department of 
Veterans Affairs nonservice-connected death pension benefits 
based on her husband's service.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 administrative decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
appellant's claim for nonservice-connected death pension 
benefits.  In a May 2000 decision, the Board denied the 
appellant's claim for nonservice-connected death pension 
benefits on the basis that the veteran did not have the type 
of service that would make the appellant eligible for 
nonservice-connected death pension benefits.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2002, after receiving word of the appellant's death, the 
Court dismissed the appellant's appeal for lack of 
jurisdiction.


FINDINGS OF FACT

1.	The veteran in this case had recognized service from 
April 1944 to February 1945.  He died on July [redacted], 1979, and 
the appellant was the veteran's surviving spouse.

2.	By a May 2002 Order of the Court, the Board was notified 
of the appellant's death.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.




		
JANE E. SHARP 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



